Case 0:20-cv-61912-DPG Document 18 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                       Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                        Defendant.


        MOTION FOR LEAVE TO HAVE SERVED DEFENDANT ROGER STONE

         Plaintiff Larry Klayman (“Mr. Klayman”) hereby moves this Court for an order granting

  leave to have served Defendant Stone with the Complaint just one day past the 120 days

  provided or under Florida Rule of Civil Procedure 1.070 (j). As set forth in Exhibit 1, Defendant

  Stone was served personally on August 27, 2020. This was caused substantially by difficulties in

  locating Defendant Stone and his efforts to evade service. See affidavit of service attached.

         This will did not prejudice any party and the granting of this motion will moot out the

  claimed improper basis which removed this case from the Seventeenth Judicial Circuit for

  Broward County for further proceedings.

         Counsel for Defendant Stone does not consent.


  Dated: October 15, 2020                                     Respectfully submitted,

                                                               /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              FL Bar No. 246220
                                                              7050 W. Palmetto Park Road
                                                              Tel: (561) 558-5336
                                                              Email:leklayman@gmail.com

                                                              Plaintiff Pro Se



                                                  1
Case 0:20-cv-61912-DPG Document 18 Entered on FLSD Docket 10/15/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
